NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOHNNY NEALY, JR.,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-5125
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Debra Johnes Riva,
Judge.

Johnny Nealy Jr., pro se.


PER CURIAM.

             Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Sweet v. State, 987 So. 2d 747

(Fla. 2d DCA 2008); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Haynes v.

State, 106 So. 3d 481 (Fla. 5th DCA 2013); Williams v. State, 925 So. 2d 427 (Fla. 3d

DCA 2006); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).



MORRIS, SLEET, and ATKINSON, JJ., Concur.